Case: 1:16-cv-07915 Document #: 268 Filed: 04/30/19 Page 1 of 1 PageID #:2495

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Jason Gonzalez
                                  Plaintiff,
v.                                                  Case No.: 1:16−cv−07915
                                                    Honorable Matthew F. Kennelly
Michael J. Madigan, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 30, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 4/30/2019. Motion to reopen discovery [263] is granted. Plaintiff is given leave to
reopen discovery to take the deposition as stated in open court. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
